DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 and 10-23 have been presented for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10-23 is/are rejected under 35 U.S.C. 103 as being unpatentable in view of Tutorial451 in view of Osiol2 and further in view of Craft et al3 [Craft] US Pat No 6671572.
Referring to claim 1, Tutorial45 teaches the system comprising:
receive a discrete object computer model of a discrete object having a first side and a second side, the discrete object computer model comprising a graphical representation of the first side and a graphical representation of the second side [pgs. 2-3].
receive a computer model of a blank having a first surface and a second surface, the computer model of the blank comprising a graphical representation of the first surface and a graphical representation of the second surface [pgs. 2-3].
model, as a function of the discrete object computer model, a graphical representation of a recess within the graphical representation of the first surface of the computer model of the blank [pgs. 2-3].
generate a computer model of the support structure as a function of the computer model of the blank and the graphical representation of the recess [pgs. 2-3].
In summary, Tutorial45 teaches that AutoCAD has functionality which can take objects in 2D or 3D and subtract one shape from another.  In the example shown, a circle and rectangle can be subtracted from one another (in the 2D example) or a sphere(s) can be subtracted from a 3D block.  In reference to the sphere/block example, both the sphere(s) and block are interpreted as 3D models for their respective shapes.  In addition, the SUBTRACT command is not limited to those particular shapes as other shapes can be used and subtracted from.  In the end, we see the block with recesses where the spheres were used to subtract their areas from the block. 
While Tutorial45 teaches the invention substantially as claimed above, it is not explicitly taught that such is performed by an automated manufacturing system (i.e. not performed automatically).  That said, broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.     See In re Venner, 262 F.2d 91, 95,120 USPQ 193, 194 (CCPA 1958).
While Tutorial45 teaches the invention substantially as claimed above, it is not explicitly taught to detect at least a feature to form in the discreet object, determining a clearance requirement and generating the model further considering the clearance requirement.  The examiner is taking official notice that the blank including the recess of the discrete object are well known in the art for being used as a holder for work pieces to be machined4.  These holders 
 Dugas teaches that when designing a holding fixture, one must consider the shape of the workpiece in order to allow for “clearance for processing operations” [0003, 0011].  In other words, the holding fixture cannot just be designed in a vacuum and one must consider how it holds the workpiece with respect to the device processing the workpiece to ensure compatibility.  It would have been obvious to one of ordinary skill in the art to further consider clearances when designing a holding fixture so that the workpiece being held could be processed.
While Tutorial45 and Dugas teach the invention substantially as claimed above, it is not explicitly taught to also factor in a maximum depth of a recess when considering clearance 

Referring to claims 2 and 12, the examiner is taking official notice that it is well known in the art and common practice to translate a 3D model (CAD model) into manufacturing instructions (CAM instructions) in order to manufacture the modeled object in a CNC mill.  It would have been obvious to one of ordinary skill in the art before the effective filing date to manufacture the 3D model for the support structure because it would allow a tangible version of the model to be created.
Referring to claim 3, Tutorial45 teaches merging shapes together then subtracting the portions of overlap [pgs. 2-3].
Referring to claims 13, 15, 17 and 22, these are rejected on the same basis as set forth hereinabove.  Tutorial45 teaches the system and therefore teaches the method performed by the system.

Referring to claims 4-7, 10 and 18-21, Osiol teaches aligning the discrete object and the blank so that the discrete object (i.e. shoes) can be held in place while it is milled further [Figs. 6-7 and 0007, 0024].  While Osiol does not explicitly teach modeling the additional details on the bottom of the shoes, it would have been obvious to do so since it is known that modeling software provides an easy way to make designs and transfer them over to a CNC machine for 
Referring to claims 11 and 14, Osiol teaches a milling machine (subtractive manufacturing machine) for further milling on the shoes [figs. 7-8].  It would have been obvious to one of ordinary skill in the art before the effective filing date to model the features first because it would allow the features to be visualized first then the corresponding sent to the mill for execution.
Referring to claim 16, while Tutorial45 and Osiol do not explicitly teach using a slip fit, a slip fit is a well known connection between parts.  It would have been obvious by design choice to use a slip fit between the blank and the shoes in the Tutorial45-Osiol combination because such a fit would enable the shoes to be held in place yet allow them to also be removed.
Referring to claim 23, Tutorial45 teaches displaying the model to the user [page 3].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A CONNOLLY whose telephone number is (571)272-3666.  The examiner can normally be reached on Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK A CONNOLLY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        3/13/21


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in the previous office action
        2 Cited in the previous office action
        3 Previously cited in the PTO-892 (see paper# 20200324)
        4 This will be seen immediately below with respect to Osiol.